        Case 3:20-cv-00182-JWD-RLB             Document 23       03/10/21 Page 1 of 1




                           NITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

DELIS B. PIERRE (#498929)
                                                                    CIVIL ACTION
VERSUS
                                                                    NO.     20-182-JWD-RLB
JAMES LEBLANC, ET AL.
                                           OPINION

       After independently reviewing the entire record in this case and for the reasons set forth in

the Magistrate Judge's Report (Doc.22) dated February 8, 2021, to which no objection was filed,

       IT IS ORDERED that the defendants’ Motion for Summary Judgment (Doc. 21) is

granted, and that this matter shall be dismissed with prejudice.

       Judgment shall be entered accordingly.

       Signed in Baton Rouge, Louisiana, on March 10, 2021.

                                                  S
                                        JUDGE JOHN W. deGRAVELLES
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
